 In the Matter of HASS WHOLESALE INC., EMPLOYERandTEAMSTERS,CHAUFFEURS & HELPERS LOCAL UNION No. 364, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN, ANDHELPERS OF AMERICA, AFL, PETITIONERCase No.13-RC-1461.-Decided November30, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Irwin M. Lieberman, hear-ing officer.The hearing officer's rulings made at thehearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the -meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and ' (7) of the Act, for the followingreasons:The Petitioner seeks a unit limited to all truck drivers, truck driver-helpers, yard and warehouse employees, and checkers, at the Em=ployer's plant at 3922 W. Sample Street, South Bend, Indiana.TheEmployer contends that the only appropriate unit is one composedof the employees at its two plants located at South Bend and Ruple,Indiana..The Employer's two plants are approximately 3 miles apart.AtSouth Bend, Indiana, the Employer operates a mill and warehouse;and at Ruple, Indiana, a concrete block plant.The Employer isengaged in the wholesale handling of buildingmaterials,includingconcrete block, ready-mixed concrete, millwork, cement, ,lumber, andothermaterials.92 NLRB No. 74.408 HASS WHOLE'SALE INC.409The record reveals that both plants are under the over-all super-vision of the Employer's manager who personally does the hiring anddischarging both at Ruple and South Bend. Likewise, all employeesat both plants are on the same payroll, and all paper work, purchasingand work schedules are handled for all of the Employer's operationsat the South Bend plant. In addition, there is considerable inter-change among the employees of the two plants, particularly be-tween drivers on ready-mix trucks and other drivers.Drivers atRuple are frequently transferred to the South Bend location, andconversely, drivers from South Bend may be sent on a regular basis tothe Ruple plant.Likewise, laborers at both locations are frequentlyshifted between the two sites.In view of the foregoing facts, particularly the common super-vision over both plants, the frequent interchange of employees, theclose proximity of both plants to each other and the fact that there isno past bargaining history, we find that a unit limited to the em-ployees of one of the two plants is inappropriate for the purposes ofcollective bargaining.-Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.1Nowell-Wetterau GrocerCo., SS NLRB 515 ;The North Electric Manufacturing Com-pany,89 NLRB 260; PortoRican Express Company,88 NLRB S66; andThe Harris-ClayCompany,88NLRB 934.929979-51-vol. 92-28